UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN P. FAISON,
                             Plaintiﬀ,
                                                        OPINION & ORDER
               – against –
                                                       18 Civ. 10146 (ER) (SDA)
COMMISSIONER OF SOCIAL
SECURITY,
                             Defendant.


RAMOS, D.J.:
       John P. Faison brings this action pursuant to 42 U.S.C. § 405(g) challenging the
decision of the Commissioner of Social Security denying his application for supplemental
security income. Pending before the Court is the Commissioner’s motion for judgment
on the pleadings, pursuant to Federal Rule of Civil Procedure 12(c). On January 4, 2020,
Magistrate Judge Stewart D. Aaron issued a Report and Recommendation (the “R&R”),
recommending that the Commissioner’s motion be granted and notifying the parties that
they had 14 days from service of the Report to ﬁle written objections. Doc. 19. On

January 27, 2020, Faison submitted his objection to the R&R. Doc. 22.
I.     STANDARD OF REVIEW
       A district court reviewing a magistrate judge’s report and recommendation “may
accept, reject, or modify, in whole or in part, the ﬁndings or recommendations made by
the magistrate judge.” 28 U.S.C. § 635 (b)(1)(C). Parties may raise “speciﬁc,” “written”
objections to the report and recommendation “[w]ithin fourteen days after being served
with a copy.” Id.; see also Fed. R. Civ. P. 72(b)(2). A district court reviews de novo those
portions of the report and recommendation to which timely and speciﬁc objections are
made. 28 U.S.C. § 636 (b)(1)(C); see also United States v. Male Juvenile (95–CR–1074),
121 F.3d 34, 38 (2d Cir. 1997). ee district court may adopt those parts of the report and
recommendation to which no party has timely objected, provided no clear error is
apparent from the face of the record. Lewis v. Zon, 573 F.Supp. 2d 804, 811 (S.D.N.Y.
2008). ee district court will also review the report and recommendation for clear error

where a party’s objections are “merely perfunctory responses” argued in an attempt to
“engage the district court in a rehashing of the same arguments set forth in the original
petition.” Ortiz v. Barkley, 558 F.Supp. 2d 444, 451 (S.D.N.Y. 2008) (citations and
internal quotation marks omitted); see also Genao v. United States, No. 08 Civ. 9313
(RO), 2011 WL 924202, at *1 (S.D.N.Y. Mar. 16, 2011) (“In the event a party’s
objections are conclusory or general, or simply reiterate original arguments, the district
court reviews the [R&R] for clear error.”).
II.     DISCUSSION
        In his objection, Faison ﬁrst attaches a letter dated January 9, 2020 from Dr.
Matthew F. Garofalo — a psychiatrist who has treated Faison since July 2019 — that
Judge Aaron had not considered. In Garafolo’s letter, the psychiatrist indicates that
Faison has been treated for Post-Traumatic Stress Disorder, Intermittent Explosive
Disorder, Unspeciﬁed Schizophrenia Spectrum and Other Psychotic Disorder, and
Paranoid Personality Disorder. ee latter two diagnoses were not included in the
administrative record. Garafolo goes on to describe the symptoms of those disorders, and
he opines that Faison “is signiﬁcantly functionally impaired secondary to the above active

psychiatric illnesses and is not able to work.”
        A district court may remand a case to the Commissioner for consideration of new
evidence, “but only upon a showing that there is new evidence which is material and that
there is good cause for the failure to incorporate such evidence into the record in a prior

proceeding . . . .” 42 U.S.C. § 1383(c)(3). To be material, the new evidence must be

“relevant to the claimant's condition during the time period for which beneﬁts were denied

and probative . . . . Ie concept of materiality requires, in addition, a reasonable possibility

that the new evidence would have inﬂuenced the [Commissioner] to decide claimant's

application diﬀerently.” Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988).


                                                2
        As an initial matter, Faison has included no argument in his objection for why this

evidence is new, material, or that there is good cause for why it or similar information was

not included before. Regardless, the Court ﬁnds that the new evidence presented, namely

new diagnoses of Unspeciﬁed Schizophrenia Spectrum and Paranoid Personality Disorder, is

not material. As Garofalo only began treating Faison in July 2019 — well after the time

period at issue in Faison’s petition — the administrative law judge (“ALJ”) would not be

required to give his opinions controlling weight. See, e.g., Reynolds v. Colvin, 570 F. App’x

45, 48 (2d Cir. 2014); Monette v. Astrue, 269 F. App’x 109, 112 (2d Cir. 2008). And the

record illustrates that the ALJ carefully considered the symptoms of these disorders in his

decision. See R. 20–22, Doc. 9. Finally, Garofolo’s bare opinion that Faison is unable to

work is not binding; such determinations are reserved for the Commissioner. See Snell v.

Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (“A treating physician’s statement that the claimant

is disabled cannot itself be determinative.”).

        Faison’s remaining objections either introduce new arguments not raised before
Judge Aaron or repeat arguments previously made. ee Court will not consider the
former, as litigants are required to make all arguments before the magistrate judge in the
ﬁrst instance. See Edwards v. Fischer, 414 F. Supp. 2d 342, 352 (S.D.N.Y. 2006). Nor will
the Court revisit the latter, as Faison points to no fact that the R&R overlooked or
misconstrued, and no legal conclusion that he argues constitutes error. Consequently, the
R&R is not subject to de novo review; the Court instead reviews it for clear
error. See Kirk v. Burge, 646 F. Supp. 2d 534, 539 (S.D.N.Y. 2009) (“[T]o the extent that
the party makes only conclusory or general objections, or simply reiterates the original
arguments, the Court will review the Report strictly for clear error.”). ee Court has
carefully reviewed Judge Aaron’s thorough and well-reasoned R&R and ﬁnds no error,
clear or otherwise. Accordingly, the Court adopts the R&R in its entirety. ee




                                                 3
Commissioner’s Rule 12(c) motion is GRANTED. ee Clerk of Court is respectfully
directed to enter judgment, terminate the motion, Doc. 14, and to close the case.


It is SO ORDERED.


Dated:   March 31, 2020
         New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            4
